                          United States District Court
                                    for the
                          Southern District of Florida

Marysarah Thanas, Plaintiffs,          )
                                       )
v.                                     )
                                       ) Civil Action No. 19-21392-Civ-Scola
Royal Caribbean Cruises LTD.,          )
Defendant.                             )

                      Opinion Order Striking Complaint
       This matter is before the Court on an independent review of the record.
This maritime tort action arises from injuries allegedly sustained by Plaintiff
Thanas when she was on a “snuba excursion” while a passenger on the
Defendant’s ship. (ECF No. 1 at ¶ 45.) In the Complaint, Thanas asserts three
counts of negligence. Count I spans 10 pages, the majority of the Complaint, and
Counts II and III incorporate and adopt the allegations in Count I. (Id. at ¶¶ 47,
52). Count I, which apparently also forms part of Counts II and III, alleges the
following theories of liability:
      a. Selling Thanas an excursion that its agents, servants, and/or
          employees knew or should have known, had an unreasonable risk of
          danger; and/or
      b. Failure to adequately warn Thanas of the hazards, dangers and
          physical demands associated with snuba; and/or
      c. Failure to provide appropriate safety instruction and education to
          passengers engaging in snuba activities; and/or
      d. Failure to provide snuba divers, including Thanas, with proper and
          adequate aquatic safety information, warnings and/or instructions
          concerning hazards associated with that activity, and/or
      e. Failure to instruct snuba divers in general, and Thanas in particular,
          proper aquatic safety and life saving methods and techniques given the
          risks involved; and/or
      ...
      a. Failing to undertake a reasonable inquiry and investigation into the
          safety record of Snuba Cayman; and/or
      b. Failing to undertake a reasonable inquiry into the hazardous nature
          the excursion posed to inexperienced and unskilled participants,
          especially in light of the previous drownings or near drownings; and/or
      c. Selecting and/or retaining a tour operator who did not provide
         adequate safety education and instructions to passengers such as
         Thanas; and/or
      d. Selecting and/or retaining a tour operator who knew of unreasonably
         dangerous aspects of the excursion posed to inexperienced and
         unskilled participants and failing to take adequate precautions in the
         operation of the excursion; and/or
      e. Failing to insure that the operation was conducted in a manner that
         insured that adequate oversight and safety measures were initiated and
         being followed to insure the safety of the participants.
(ECF No. 1 at ¶¶ 43, 49.) These theories of liability are then incorporated into
Counts II and III.
         “Courts in the Eleventh Circuit have little tolerance for shotgun
pleadings.” Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1294-95 (11th Cir.
2018). They violate Federal Rules of Civil Procedure 8(a)(2) and 10(b), “waste
scarce judicial resources, inexorably broaden the scope of discovery, wreak
havoc on appellate court dockets, and undermine the public’s respect for the
courts.” Id. (quotations and alterations omitted). One type of shotgun pleading is
where a complaint fails to “separate[] into a different count each cause of action
or claim for relief.” Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313,
1322-23, n.13 (11th Cir. 2015). When presented with a shotgun pleading, a
district court “should strike the pleading and instruct counsel to replead the
case—if counsel could in good faith make the representations required by Fed.
R. Civ. P. 11(b).” Jackson v. Bank of Am., N.A., 898 F.3d 1348, 1357-58 (11th
Cir. 2018) (“This is so even when the other party does not move to strike the
pleading”).
        The Complaint is a shotgun pleading and is stricken accordingly. Through
a single “negligence” count, Thanas asserts, without limitation, theories of
liability for failure to investigate, failure to instruct, failure to warn, and negligent
retention. These are separate causes of action that must be asserted
independently and with supporting factual allegations. See Garcia v. Carnival
Corp., 838 F. Supp. 2d 1334, 1337, n.2 (S.D. Fla. 2012) (Moore, J.) (dismissing
maritime negligence claim that “epitomizes a form of ‘shotgun’ pleading,’” where
the plaintiff alleged that Defendant owed a duty of “reasonable care under the
circumstances,” and then “proceed[ed] to allege at least twenty-one ways in
which Defendant breached this duty”); Brown v. Carnival Corp., 202 F. Supp. 3d
1332, 1338 (S.D. Fla. 2016) (Ungaro, J.) (“Simply alleging that Carnival owed
Plaintiff a duty of ‘reasonable care’ in a conclusory fashion, while also pleading
[“forty-one”] alleged breaches that purport to impose a heightened duty upon
Carnival, is not sufficient to state a valid negligence claim under maritime law,”
and holding that “the burden will remain on Plaintiff to review her Complaint
and ensure that each factual allegation is supported by law and plausible facts,
and is alleged in good faith.”); Gayou v. Celebrity Cruises, Inc., No. 11-23359-Civ,
2012 WL 2049431, at *5-*6, n.2 (S.D. Fla. June 5, 2012) (Scola, J.) (under similar
facts, ordering plaintiff to amend complaint to “separately allege an independent
count” for various theories of liability that were lumped into a single maritime
negligence claim); Flaherty v. Royal Caribbean Cruises, Ltd., No. 15-22295, 2015
WL 8227674, *3 n.3 (S.D. Fla. Dec. 7, 2015) (Lenard, J.) (same).
       Accordingly, the Court strikes the Complaint, (ECF No. 1), as a shotgun
pleading. Thanas may file an amended complaint by April 26, 2019, provided it
complies with this order, Federal Rules of Civil Procedure 8(a) and 10(b), and the
Iqbal/Twombly standard. Specifically, Thanas shall assert each theory of liability
as a separate cause of action. And any legal conclusions that form the basis for
those claims must be supported by good faith factual allegations. See Fed. R.
Civ. P. 11(b); Gayou, 2012 WL 2049431 at *6 (“Upon re-pleading, however,
[plaintiff] is reminded that any alleged breaches, and the duties associated
therewith, must be consistent with federal maritime law and must be supported
by underlying factual allegations.”). Thanas is forewarned that failure to comply
with this order may result in the dismissal of this case with prejudice or other
appropriate sanctions. See Jackson, 898 F.3d at 1358-59 (instructing that “if the
plaintiff fails to comply with the court’s order—by filing a repleader with the same
deficiency—the court should strike his pleading or, depending on the
circumstances, dismiss his case and consider the imposition of monetary
sanctions.” (quotations omitted)).

      Done and ordered, in Chambers, in Miami, Florida on April 18, 2019.



                                             Robert N. Scola, Jr.
                                             United States District Judge
